Title: To George Washington from George Turner, 23 June 1787
From: Turner, George
To: Washington, George



Sir,
Lombard Street [Philadelphia]Saturday [c.23 June 1787]

The seventy two Diplomas left herewith, are part of those intended for the Gentlemen in France. The Remainder will be ready in a few Days.
The General-Meeting directed me to obtain the President’s Signature to each—and I have now the Honour to lay them before your Excellency for that Purpose. With perfect Respect,

Sir, I have the honour to be your most obedient and most humble Servt

G. TurnerA.S.G.

